
	
		I
		111th CONGRESS
		1st Session
		H. R. 3526
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide definitions of terms and services related to
		  community-based gang intervention to ensure that funding for such intervention
		  is utilized in a cost-effective manner and that community-based agencies are
		  held accountable for providing holistic, integrated intervention services, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Tony
			 Cárdenas Community-Based Gang Intervention Act.
		2.Findings; Sense
			 of Congress
			(a)FindingsThe Congress finds as follows:
				(1)For the first time
			 in American history, more than one in every 100 adults is now incarcerated in
			 prison or jail.
				(2)The United States
			 incarcerates more people than any other country in the world with more than
			 2,200,000 people behind bars and another 5,000,000 people on probation or
			 parole.
				(3)The growing prison
			 system is impacting every State, with total State spending on incarceration
			 toppling $44,000,000,000 in 2007, up from $10,000,000,000 in 1987.
				(4)Prisons are the
			 fourth-largest State budget item, behind, health, education, and
			 transportation.
				(5)With increased
			 prison costs, vital social programs and services such as education, job
			 creation, housing, and healthcare are being cut or eliminated to maintain the
			 prison industry.
				(6)From 1982 to 2005,
			 direct expenditures for the judicial system increased by 474 percent, including
			 an increase of 619 percent for corrections, and an increase of 396 percent for
			 police. These increases resulted in hundreds of billions of dollars in
			 government spending.
				(7)Increased spending
			 on the major criminal justice functions (including police, corrections, and
			 judicial functions) has forced local governments to spend more of their general
			 fund expenditures on corrections and incarceration.
				(8)The United States incarcerates more people
			 than any other country in the world, including China, whose population is more
			 than 4 times as large. As a result the United States expends large sums on
			 corrections and incarceration, while gang prevention and intervention resources
			 and programming continue to be under funded.
				(9)The most recent data for national spending
			 on juvenile justice is from 1994, and reveals that States spent $2,600,000,000
			 on juvenile justice expenditures. State funded residential settings, such as
			 detention centers, accounted for 65 percent ($1,690,000,000) of total juvenile
			 justice expenditures, while delinquency prevention accounted for only 8 percent
			 ($208,000,000) of such juvenile justice expenditures.
				(10)According to the
			 Office of Juvenile Justice and Delinquency Prevention, allowing 1 youth to
			 leave school for a life of crime and drug abuse costs society $1,700,000 to
			 $2,300,000, annually.
				(11)The State of
			 California leads the world in incarceration rates, with more than 175,000
			 people in State prisons and county jails.
				(12)The State of
			 California spends nearly $10,000,000,000 a year on incarceration costs,
			 exceeding the $7,100,000,000 the State spends to fund the University of
			 California and California State University education systems.
				(13)Law enforcement
			 agencies report that, compared to 20 years ago, there are now 6 times as many
			 gangs and at least twice the number of gang members in the Los Angeles
			 metropolitan area.
				(14)The City of Los
			 Angeles has the largest number of alleged gangs and gang members in the world,
			 with an estimated 700 gangs and 40,000 gang members.
				(15)The County of Los
			 Angeles allegedly has more than 1,076 gangs and more than 80,000 gang
			 members.
				(16)California
			 taxpayers now spend roughly $46,000 a year to incarcerate one adult and
			 $252,000 a year to incarcerate one youth in State facilities.
				(17)Gang and youth
			 violence substantially decreases when governments address the root causes of
			 gang violence and adequately fund community-based programs and
			 practices.
				(18)Studies continue
			 to prove that community-based gang intervention provides long-lasting,
			 cost-effective results and opportunities for the youth and families most
			 susceptible to gang violence.
				(b)Sense of
			 CongressIt is the sense of the Congress that, in developing a
			 comprehensive violence reduction strategy, the United States must acknowledge
			 and address larger, entrenched social conditions and issues such as poverty,
			 homelessness, inadequate educational systems, and limited economic
			 opportunities that give rise to gangs and gang violence.
			ICommunity-based
			 gang intervention agencies
			101.Community-based
			 gang intervention agenciesThe
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
			 seq.) is amended by adding at the end the following new title:
				
					VICommunity-based
				gang intervention grants
						601.PurposeThe purpose of this title is to offer
				holistic and comprehensive understanding and support for the variety of
				community-based gang intervention activities that focus on and engage active
				and former gang members, their close associates, and gang members in and
				returning from confinement. Gang involved youth and their families require
				specialized intensive and comprehensive services that address the unique issues
				encountered by youth when they become involved with gangs. Community-based gang
				intervention involves proactive and reactive responses to gang activities on
				several levels, including—
							(1)the regional
				level, to promote and coordinate peace truces and cease-fires between
				groups;
							(2)the State and
				local level, including community and the juvenile halls, camps, Division of
				Juvenile Justice facilities, county jails, and State prisons; and
							(3)the neighborhood
				and street level, including with active gang members individually.
							602.Support of
				community-based gang intervention agencies
							(a)Support of
				community-Based gang intervention agenciesSubject to the availability of
				appropriations, the Administrator shall award grant to eligible entities to
				carry out the activities described in
				subsection (c).
							(b)Eligible
				entityFor the purposes of
				this section, an eligible entity means a community-based gang
				intervention agency that is a nonprofit organization with a proven track record
				and reputation for expertise in providing community-based gang intervention
				activities through a community-based gang intervention model, as defined in
				section 603.
							(c)Grant
				activitiesEach entity awarded a grant under this section shall
				carry out the following:
								(1)Conduct street
				mediation, by working with gang members and persons with influence over such
				member to defuse and de-escalate potential and actual violence internally
				between gang members and between rival gangs.
								(2)Develop local and
				regional truces, by creating cease-fires or non-aggression agreements between
				rival gangs and neighborhoods.
								(3)Serve as conduits
				who facilitate constant dialogue and maintenance between gangs and
				neighborhoods.
								(4)Provide services
				that respond to the high levels of anxiety experienced by gang members to
				decompress critical situations due to traumatic events.
								(5)Provide 24-hour,
				7-day-a-week crisis intervention services by responding to requests for
				violence prevention services made by gang members, gang member’s family, school
				officials, intervention workers, social service agencies, or law
				enforcement.
								(6)Provide targeted
				training and technical assistance to violence plagued communities after a major
				gang-related incident occurs.
								(7)Facilitate the
				development of a community response plan, including training protocols,
				situational scene scenarios, and emergency response.
								(8)Make a reasonable
				effort to prevent gang-related rumors from intensifying tension between gangs
				or igniting violent responses by gangs.
								(9)Establish
				relationships with community stakeholders to inform and engage them in
				quality-of-life activities that enhance intervention activities.
								(10)Serve as
				intervention representatives in communities by attending local meetings
				involving non-profit organizations, schools, faith-based organizations, and
				other entities.
								(11)Develop conflict
				resolution skills and techniques to address and resolve community concerns
				related to gang activity in order to improve the quality of life within
				neighborhoods.
								(12)Work with schools
				to respond to gang-related issues and crises both within and outside
				school.
								(13)Provide support
				services for youth and families affected by gang violence and other victims of
				gang violence (including any individual who is physically, emotionally,
				financially, or otherwise harmed by criminal activity, and those affected by
				harm done to or by a family member), which may include—
									(A)advocating for
				public sector and private sector assistance and services;
									(B)grief counseling;
				and
									(C)referrals to
				treatment and rehabilitation for cognitive, mental, emotional, physical, or
				financial injury, loss, or suffering.
									(14)Provide
				comprehensive mental health services to youth and families affected by gang
				violence or involvement, including—
									(A)integrated
				services comprised of individual, family, and group therapy modalities, and
				psychological education provided through youth and parent training programs;
				and
									(B)gang-responsive
				services including skills training, assessing for, and servicing, youth with
				developmental disabilities, behavioral modification, and services to address
				substance use and abuse, anger management, emotional regulation, traumatic
				stress, family violence, depression, suicide, anxiety, and educational
				problems.
									(15)Provide public
				and private sector career job training, development, and placement,
				including—
									(A)job-finding and
				job-maintaining skills, including skills related to resume writing,
				interviewing, workplace decorum, interpersonal communication, and
				problem-solving;
									(B)information about
				legal rights in the workplace; and
									(C)financial
				literacy, and assisting.
									(16)Assist with
				substance use and abuse treatment, and domestic violence victims, and voluntary
				tattoo removal of markings on the body related to gang involvement.
								(d)Availability of
				victims assistanceAn entity
				awarded a grant under this section shall provide victim assistance under
				paragraph (13) of
				subsection (c) to any individual who meets
				the qualifications of such paragraph regardless of the background of the
				individual, and shall not discriminate in the provision of such assistance
				based on race, ethnicity, gender, sexual orientation, socioeconomic level, or
				past record.
							603.DefinitionsIn this title:
							(1)CommunityThe
				term community means a unit of local government or an Indian
				Tribe.
							(2)Community-based
				gang interventionExcept when used as part of the term
				community-based gang intervention agency or community-based
				gang intervention model, the term community-based gang
				intervention means a two-prong approach to reducing gang violence that
				provides—
								(A)specialized,
				gang-specific mediation and mitigation to stop or prevent violence by, within,
				and between gangs; and
								(B)the redirection of
				individual gang members and their families through proactive efforts that
				increase peace and safety for gang members, their families, and their
				communities.
								(3)Community-based
				gang intervention agencyThe
				term community-based gang intervention agency means a
				community-based organization, association, or other entity that—
								(A)promotes public
				safety, with the specific objective of reducing and stopping gang-related and
				gang-motivated violence and crime; and
								(B)has a history of,
				or experience or specific training in, effectively working with gang-involved
				youth and their families.
								(4)Community-based
				gang intervention modelThe
				term community-based gang intervention model means a holistic and
				comprehensive two-prong approach to reducing gang violence and an integrated
				approach of providing rehabilitative service delivery to gang involved youth
				that—
								(A)deploys community-based gang intervention
				specialists who are trained in the two-prong approach and who intercede,
				interact, and participate with and in into the community to quell rumors,
				prevent and mediate conflicts, and respond to crises related to gang activity
				and violence;
								(B)delivers
				rehabilitative services to gang-involved individuals and families; and
								(C)addresses the
				barriers that gang-involved youth and their families encounter and the societal
				factors that promote gang violence.
								(5)Evidence-basedThe term evidence-based, when
				used with respect to a practice relating to gang activity prevention and
				intervention (including community-based gang intervention), means a practice
				(including a service, program, or strategy) that has statistically significant
				outcomes that include a reduction in gang-related violence and an increased
				number of youth in job development, recreation, arts-based activities, or
				faith-based activities. Such outcomes may be determined by—
								(A)an experimental
				trial, in which participants are randomly assigned to participate in the
				practice that is the subject of the trial; or
								(B)a
				quasi-experimental trial, in which the outcomes for participants are compared
				with outcomes for a control group that is made up of individuals who are
				similar to such participants.
								(6)GangThe
				term gang means a group of individuals—
								(A)organized by
				geography, culture, or activity;
								(B)that have a group
				name, and may have other identifying characteristics of the group such as
				colors and nicknames; and
								(C)who engage in the
				use of violence to defend the members or territory of the group.
								(7)PromisingThe
				term promising, when used with respect to a practice relating to
				community-based gang intervention, means a practice that is not evidence-based,
				but—
								(A)that has outcomes from an evaluation that
				demonstrate that such practice reduces gang-related violence and crime;
				or
								(B)about which a
				study is being conducted to determine if such practice is
				evidence-based.
								(8)YouthThe
				term youth means—
								(A)an individual who
				is 18 years of age or younger; or
								(B)in any State in
				which the maximum age at which the juvenile justice system of such State has
				jurisdiction over individuals exceeds 18 years of age, an individual who is
				such maximum age or
				younger.
								.
			IIAmendments to the
			 Office of Juvenile Justice and Delinquency Prevention
			201.Definition of
			 community-based gang interventionSection 103 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
				(1)in paragraph (28),
			 by striking and after the semicolon;
				(2)in paragraph (29),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(30)Community-based
				gang interventionExcept when used as part of the term
				community-based gang intervention agency or community-based
				gang intervention model, the term community-based gang
				intervention means a two-prong approach to reducing gang violence that
				provides—
							(A)specialized,
				gang-specific mediation and mitigation to stop or prevent violence by, within,
				and between gangs; and
							(B)the redirection of
				individual gang members and their families through proactive efforts that
				increase peace and safety for gang members, their families, and their
				communities.
							.
				202.Community-based
			 gang intervention representative to State advisory boardsSection 223(a)(3)(ii) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(3)(ii)) is
			 amended—
				(1)in subclause (III), by inserting ,
			 community-based gang intervention, after delinquency
			 prevention; and
				(2)in subclause (IV), by inserting
			 community-based gang intervention, after prevention and
			 treatment,.
				203.Grants for
			 delinquency prevention programsSection 504 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5783) is amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
					(B)by inserting after
			 paragraph (6) the following new paragraph:
						
							(7)community-based gang intervention and
				prevention activities;
							;
				and
					(2)in subsection (c)(2), by inserting
			 and community-based gang intervention before
			 activities;.
				
